Citation Nr: 1632312	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  13-28 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for status post lysis abdominal adhesions with scar tissue to the abdominal wall.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served in the Naval Reserve from December 1982 to December 2000.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In its decision, the RO denied the Veteran's claim for service connection for status post lysis abdominal adhesions with scar tissue to the abdominal wall.  In her timely notice of disagreement, the Veteran appealed the denial of her claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO scheduled the Veteran to testify at a videoconference hearing before a Veterans Law Judge on September 18, 2015.  Before the scheduled date, the Veteran contacted the RO to say that she was unable to come to the RO at that time and asked that the hearing be rescheduled.  In August 2016, the Board received a letter from the Veteran's representative, requesting the opportunity for her to testify at a videoconference hearing.  Since there is no record that a hearing took place, the Board must remand the case to arrange the requested hearing.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ shall schedule a videoconference hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures, and shall notify the Veteran of the date and time thereof.  If she wishes to withdraw the request for the hearing, that should be done by written document submitted to the AOJ.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


